Order filed July 26, 2012.




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                 NO. 14-12-00486-CR
                                   ____________

                DOMINIQUE DEWIT SHACKELFORD, Appellant

                                           V.

                          THE STATE OF TEXAS, Appellee


                On Appeal from County Criminal Court at Law No. 8
                               Harris County, Texas
                          Trial Court Cause No. 1791547


                                        ORDER

      Appellant is represented by retained counsel, George O. Jacobs. No reporter’s
record has been filed in this case. Sondra Humphrey, the official court reporter for the
Court, informed this court that appellant had not made arrangements for payment for the
reporter’s record. On June 4, 2012, the clerk of this court notified appellant that we
would consider and decide those issues that do not require a reporter’s record unless
appellant, within 15 days of notice, provided this court with proof of payment for the
record. See Tex. R. App. P. 37.3(c). Appellant filed no reply.

      Accordingly, we issue the following order:
       We ORDER appellant=s retained counsel, George O. Jacobs, to file a brief in this
appeal on or before August 27, 2012. If George O. Jacobs does not timely file the brief
as ordered, the appeal will be abated for a hearing in the trial court to determine the
reason for the failure to file the brief. See Tex. R. App. P. 38.8(b)(2).



                                       PER CURIAM